 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     ROBIN LEE SHERWOOD,                      NO. ED CV 11-1728-CJC (PLA)
11
                        Petitioner,           PROTECTIVE ORDER
12                                            REGARDING TERMS OF
           v.                                 COMPETENCY EVALUATION
13
     GEORGE NEOTTI, Warden,
14
                        Respondent.
15
16         GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED that the
17   competency evaluation conducted by Dr. Alan Abrams shall be conducted under the
18   following conditions:
19      1. The evaluation shall occur outside of the presence of any prison guards and staff.
20      2. Dr. Abrams will record the entirety of the evaluation and the entirety of this
21         recording shall be provided to Mr. Sherwood’s counsel.
22      3. The scope of the evaluation, including testing instruments and interview, is
23         limited to Mr. Sherwood’s competency at the time of his plea.
24      4. Dr. Abrams will not conduct any personality testing on Mr. Sherwood, including
25         but not limited to the MMPI-2.
26
27
28
 1      5. Mr. Sherwood’s agreement to the evaluation does not constitute a waiver of his
 2         Fifth Amendment privilege as to the crime at issue in this case or any other
 3         crime. Accordingly:
 4            a. Dr. Abrams will not inquire about or discuss the crime at issue in this case
 5               or any other crime with Mr. Sherwood.
 6            b. Mr. Sherwood will be allowed to assert his Fifth Amendment privilege
 7               during the examination as to any topic beyond the scope of his
 8               competency to stand trial and shall not be required to answer.
 9      6. The evaluation, and any statements made therein, will remain confidential and
10         shall only be used for the limited purpose of litigating the issue of Mr.
11         Sherwood’s competency at the time of his plea.
12      7. Information about the evaluation and any statements made therein that are
13         submitted to this Court shall be submitted under seal in a manner reflecting their
14         confidential nature and designed to ensure that the material will not become a
15         part of the public record.
16      8. The substance of the evaluation and any statements made therein shall not be
17         disclosed to any third parties, including the San Bernardino County District
18         Attorney’s Office and San Bernardino County Sheriff’s Department.
19      9. The protections set forth in this Protective Order shall continue after the
20         resolution of Mr. Sherwood’s habeas case and shall specifically apply in the
21         event of a retrial, resentencing, or other criminal proceedings.
22
23   DATED:      April 4, 2019
                                                   HONORABLE PAUL L. ABRAMS
24
                                                   United States Magistrate Judge
25   Presented by:
26
     /s/ Susel Carrillo-Orellana
27   SUSEL CARRILLO-ORELLANA
     Deputy Federal Public Defender
28
                                                  2
